Exhibit 10.1

 

Citigroup Global Markets Inc.

388 Greenwich Street, 19th Floor

New York, New York 10013

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
383 Madison Avenue
New York, New York 10179

 

BARCLAYS BANK PLC

745 Seventh Avenue

New York, New York 10019

COLUMN FINANCIAL, INC.
11 Madison Avenue
New York, New York 10010

 

COMMITMENT LETTER

 

August 5, 2014

 

 

NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

 

Re:Project Griffin

Ladies & Gentlemen:

Citigroup Global Markets Inc. (“CGMI”, on behalf of Citi; “Citi” means CGMI,
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as may be appropriate to consummate the transactions
contemplated hereby), JPMorgan Chase Bank, National Association (“JPM”),
Barclays Bank plc, a public company registered in England and Wales (“Barclays”)
and Column Financial, Inc. (“CF”; CGMI, JPM, Barclays and CF, individually or
collectively, as the context may require, “Lender”) hereby commits to provide
(or to cause one or more of their respective affiliates to provide) a loan or
loans, as applicable, in connection with the acquisition by NorthStar Realty
Finance Corp. (“REIT”) of Griffin-American Healthcare REIT II, Inc. (together
with certain of its affiliates and subsidiaries, collectively, “Target Co”), on
the terms and conditions set forth in this letter and the Term Sheet attached
hereto as Exhibit A and constituting a part hereof (the “Term Sheet”, the Term
Sheet and this letter, collectively, the “Commitment”). All terms and conditions
of the Term Sheet are incorporated herein by reference for purposes of
originating the loan or loans (individually and collectively, the “Loan”). The
borrower or borrowers under the Loan shall each be direct or indirect
subsidiaries of REIT (collectively, “Borrower”). Terms used but not otherwise
defined herein shall have the meaning set forth in the Term Sheet.



 

 

This Commitment has been issued on the basis of certain information supplied by
you to Lender (including, but not limited to, the description of the Properties
and collateral) and Lender’s initial underwriting, market review and site
inspections.

A.             Closing Requirements

This Commitment and the consummation of the Loan transaction are subject to (i)
satisfaction (or waiver by Lender, in its reasonable discretion) of the terms
and conditions set forth in the Term Sheet and (ii) the execution and delivery
by Borrower and REIT of the definitive documentation relating to the Loan
described in Section C below.

B.             Due Diligence

REIT shall cooperate, and shall cause the Borrower to cooperate, with Lender in
a commercially reasonable manner (including, without limitation, with respect to
due diligence matters) to cause the closing of the Loan in the customary manner
for Loans of the size and with the types and number of properties securing the
Loan. Lender shall use commercially reasonable efforts to (i) complete its due
diligence as soon as is practicable (and in any event prior to the Closing Date)
and (ii) negotiate and finalize the Loan Documents (as defined below) as soon as
is practicable.

C.            Loan Documentation

The definitive documentation for the Loan shall include the documents set forth
on Exhibit B attached hereto and such other documents as are customary for loan
transactions similar to the Loan, including as to the size of the Loan and the
types and number of properties securing the Loan (collectively, the “Loan
Documents”); provided that the Mezzanine Loan Documents may be entered into
after the Closing Date. All such Loan Documents shall be reasonably satisfactory
to Borrower and Lender and shall contain the terms and conditions set forth in
the Term Sheet, as modified by Lender and its counsel and agreed to by Borrower
and its counsel. The Loan Documents will contain only such representations,
warranties and affirmative and negative covenants by Borrower and Indemnitor as
are customary for mortgage financings secured by properties similar in size, use
and type as the Properties.

D.            Lender’s Counsel

The Loan documentation shall be prepared, and certain due diligence
investigations shall be conducted, by Dechert LLP, Cira Centre, 2929 Arch
Street, Philadelphia, Pennsylvania 19104-2808, special counsel for Lender
(“Lender’s Counsel”) and, to the extent deemed necessary and proper by Lender,
local counsel. 

E.             Assignment by Lender

REIT acknowledges that Lender may assign all or any part of its interest
hereunder and its rights and obligations granted herein to any person or entity
other than the entities listed on Exhibit C attached hereto and any affiliates
of such entities (collectively, the “Excluded





2

 

Entities”); provided, that unless otherwise consented to by REIT in writing,
Lender shall not be released from its obligations hereunder as a result of such
assignment until such time as the Loan is funded in full by the related assignee
in accordance with the terms of the Loan Documents and provided further, that
Lender shall retain exclusive control over all rights and obligations with
respect to its Loan Share until the closing of the Loan, including all rights
with respect to consents (subject to Section (P) below), modifications,
supplements and amendments. The Loan Documents will include customary provisions
permitting Lender to freely transfer the servicing for, or all or a portion of
its rights in, the Loan and shall require Borrower to cooperate in connection
with any such transfer. REIT acknowledges that, without limiting the
circumstances in which Lender may transfer the Loan, Lender may transfer the
Loan in connection with a securitization, syndication or other disposition of
the Loan after the closing of the Loan. Notwithstanding the foregoing, the Loan
Documents will prohibit transfers of any portion of the Loan (other than
transfers pursuant to securitization) to Excluded Entities prior to the
occurrence and during the continuance of an event of default.

F.             No Assignment by Borrower

Neither REIT nor Borrower may assign, transfer or encumber any of its respective
rights pursuant to this Commitment, directly or indirectly; provided, that REIT
may assign all or any part of its interest hereunder and its rights and
obligations granted herein to any wholly-owned U.S. holding company owned and
controlled by REIT and formed for purposes of consummating the acquisition and
other transactions contemplated by this Commitment so long as any such assignee
shall deliver a joinder to this Commitment whereby (a) REIT and such assignee
confirm REIT’s assignment under the Commitment and (b) such assignee consents to
be bound by and assumes, jointly and severally with REIT, all of the terms,
conditions and obligations of REIT under this Commitment. Any attempt to make
such an assignment, transfer or encumbrance in violation of this Section (F)
shall render such assignment, transfer or encumbrance null and void ab initio.

G.             Costs

REIT shall deposit with Lender the Good Faith Deposit described in the Term
Sheet on or before August 5, 2014 at 4:00 pm Eastern time. By countersigning
below, REIT agrees to pay (or to cause Borrower to pay) to Lender (i) at closing
(or as otherwise set forth in the Term Sheet) all costs and expenses in
connection with the Loan as set forth in the Term Sheet in the section entitled
“Reimbursement of Due Diligence Expenses” and (ii) at closing, or such other
times as required pursuant to that certain Commitment Fee and Flex Letter of
even date herewith between REIT and Lender (the “Fee Letter”), the Commitment
Fee (as defined in the Fee Letter). REIT agrees that the Commitment Fee has been
earned in full by Lender and is payable in connection herewith. The provisions
of this paragraph shall survive the closing of the Loan and/or the termination
or expiration of this Commitment.

H.            Brokers

REIT represents to Lender that it has not contracted with, nor does it know of,
any broker who has participated in the application for the Loan or the
transactions contemplated by this



3

 

Commitment. By signing below, REIT agrees to pay, and to indemnify and hold
Lender harmless from any and all loss, cost or expense arising from the breach
of the foregoing representation. Lender represents to REIT and Borrower that it
has not contracted with any broker who has participated in the application for
the Loan or the transactions contemplated by this Commitment, and that it does
not know of any such broker. The provisions of this paragraph shall survive the
closing of the Loan and/or the termination of this Commitment.

I.              Termination

Lender may, at its option exercised by written notice to REIT at its address
shown above, terminate this Commitment in its entirety in the event of the
occurrence of any of the following:

 (i) Subject to REIT’s rights described in Section (F) above and Section (M)
below, (a) any sale, transfer, pledge, or assignment of  REIT’s or Borrower’s
interest in the Properties or collateral/security for the Loan, or (b) any sale,
transfer, pledge, encumbrance or assignment of any direct or indirect equitable
or beneficial ownership interests of Indemnitor (other than minority,
non-controlling equity interests that are not owned by REIT that may be created
following the date hereof with respect to any operating partnership that is
owned in part by the REIT and becomes a direct or indirect owner of Indemnitor,
and other than publicly traded shares of common stock of the REIT that are
listed on a nationally recognized exchange) and (other than sales of an up to,
in the aggregate, 49%, non-controlling, minority equity interest (but not a
preferred equity interest) in a holding company that indirectly wholly owns 100%
of the Properties to one or more transferees acceptable to Lender in Lender’s
reasonable discretion and subject to customary diligence acceptable to Lender
for transfers of this type) Borrower;

(ii)REIT or Borrower breaches any material provision contained in this
Commitment; provided, however, REIT or Borrower shall be permitted to cure
(other than the first sentence of Section (G) above) any such breach prior to
the Commitment Expiration Date (as defined below) if such breach is susceptible
of cure prior to such expiration date

(iii)Intentionally omitted;

(iv)any petition of bankruptcy, insolvency or reorganization is filed by or
against REIT or Borrower; provided, that Lender shall not be permitted to
terminate this Commitment if such petition is involuntary and was not consented
to or colluded in by REIT and provided further that that such petition is
dismissed within ninety (90) days of the filing thereof but in no event later
than the proposed Closing Date;

(v)the failure of any condition precedent to the consummation of the Loan to be
satisfied on or before the Closing Date, as set forth in Section A above, unless
waived in writing by Lender in its reasonable discretion;

(vi)failure of the REIT to deliver (A) a current title report for the Properties
(and a lender’s title policy on the Closing Date for each Property) reflecting
good and valid title to, or a valid and enforceable leasehold interest in, each
Property (subject only to permitted encumbrances for financings for large
portfolios of this general asset type) (which shall

4

 

include copies of all exceptions and other items referred therein) and/or (B)
copies of all ground leases and ground lease estoppel certificates in a form
reasonably acceptable to Lender with respect to each Property in which Borrower
has a leasehold interest; provided, that, at REIT’s option, in lieu of
terminating this Commitment pursuant to this clause (vi), Lender shall fund the
Loan in full, provided, however, the terms set forth in the Term Sheet entitled
“Special Reserves” shall apply to Properties with material defects and shall
also apply to Properties in which Borrower has a leasehold interest for which
Lender has not received copies of all ground leases and ground lease estoppel
certificates in a form reasonably acceptable to Lender, provided, that, any
“cap” or other limitations on the amount to be deposited into the “Special
Reserve” shall not apply to such Properties; in addition, no “cap” or other
limitations on the amount to be deposited into the “Special Reserve” shall apply
to the Properties listed on Exhibit A to the Term Sheet as Vicksburg, Naples
LTACH and Kissito Roanoke;

(vii)following the occurrence of a Company Material Adverse Effect (as defined
in that certain Agreement and Plan of Merger by and among REIT, certain
affiliates of REIT, and Target Co (the “Acquisition Agreement”));

(viii)any termination for any, or for no, reason of the Acquisition Agreement
(other than by reason of a Company Material Adverse Effect); and

(ix)any material amendments or waivers to the Acquisition Agreement (including,
without limitation, a waiver or cancellation by REIT or its affiliates of their
right to terminate the Acquisition Agreement if so entitled pursuant to the
Acquisition Agreement) that affects one or more of the Properties and are
adverse to Lender in any material respect are made without Lender’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed.

Delay in the exercise of Lender’s right to terminate this Commitment in part or
in whole upon the occurrence and during the continuance of any of the events
listed above shall not be construed as a waiver of such right. The failure of
Lender to act in any such event shall not be construed as a waiver of its right
to act with respect to any subsequent event of a similar nature. Upon
termination as set forth above, all of the obligations of Lender and Borrower
pursuant to this Commitment (other than those that expressly survive
termination) shall cease and be of no further force and effect whatsoever.

J.             Miscellaneous

Each of Lender and REIT hereby waive any right which it may have to a trial by
jury in any action brought in respect of this Commitment or in any way connected
with or related to the Loan. Each of Lender and REIT hereby agree that any legal
proceeding relating to this Commitment or the transactions contemplated hereby
shall be maintained in a state or United States federal court of competent
jurisdiction sitting in the City, State and County of New York, as Lender shall
elect. Lender and REIT hereby consent and submit themselves to the jurisdiction
of the State and United States federal courts of New York for the purposes of
the adjudication of such legal proceedings. To the maximum extent permitted by
law, the foregoing is intended to constitute a choice of forum pursuant to
Section 5-1402 of the New York General Obligations



5

 

Law. The interpretation and enforcement of the parties’ rights and obligations
under, and any claim, controversy or dispute arising under or related to, this
Commitment and the Loan Documents shall be governed by the laws of the State of
New York pursuant to Section 5-1401 of the New York General Obligations Law
without giving effect to principles of conflicts of law which would require the
application of the laws of any other State (except as otherwise provided in the
Term Sheet). 

This Commitment may be signed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered (which delivery may include an electronic or “pdf” signature) shall be
an original, but all of which shall together constitute one and the same
instrument. In addition, if there is any conflict between the terms and
provisions set forth in this letter and the terms and provisions set forth in
the Term Sheet, the terms and provisions set forth in this letter shall control.

This Commitment, together with the Fee Letter, sets forth the entire agreement
between Lender and REIT with respect to the subject matter hereof, and all other
prior agreements, if any, shall be deemed to have merged herewith. The
provisions of this Commitment cannot be waived, amended, modified or terminated
orally, or by an act or failure to act on the part of Lender and REIT, but only
by an agreement in writing signed by Lender and REIT. Without limiting the
foregoing, and notwithstanding the receipt and/or deposit by Lender of any
deposits or fees tendered by REIT or Borrower, no changes to this Commitment,
whether by handwritten notation, “rider”, cover letter or otherwise, shall be
effective unless expressly agreed to in writing by Lender and REIT.

The parties hereto do not intend the benefits of this Agreement to inure to any
other person not a party to this Agreement.

K.            Expiration; Extension

Notwithstanding anything contained herein to the contrary, this Commitment shall
terminate on, and be of no further force and effect, at 5:00 p.m. (Eastern) on
January 30, 2015 (the “Commitment Expiration Date”) unless terminated earlier
pursuant to the terms hereof. If any such date falls on a day that is not a
business day, then such date shall be extended to the next day that is a
business day.

The expiration date of this Commitment may only be extended by a written
instrument executed by Lender and REIT specifically providing for such
extension. REIT acknowledges and agrees that no course of dealing among Lender,
Borrower and REIT and their respective counsel (including investigations or the
negotiation or exchange of draft or final executed Loan Documents) prior to or
after such expiration date shall constitute an extension of such expiration date
or otherwise form the basis of any claim against Lender.

L.             Acceptance

If the terms and conditions of this Commitment are acceptable to REIT, please
sign this Commitment in the space provided below and return the same to Lender,
prior to 5:00 p.m. EST on the date that is two (2) business days from the date
of this letter. Your failure to comply with the instructions set forth in the
preceding sentence shall result in this Commitment becoming null



6

 

and void and of no further force or effect. By signing and returning this
Commitment, Borrower hereby accepts this Commitment on the terms and provisions
set forth herein.

M.            Exclusivity

Until the earlier of (I) this Commitment being terminated in accordance with
Section (I) hereof, (II) January 30, 2015 or (III) a written notification from
Borrower of its good faith determination that Lender is not proceeding in good
faith to diligently close the Loan, REIT shall not (and shall not permit
Borrower or any of its affiliates to) obtain or attempt to arrange a financing
for the Properties (whether in the form of a permanent mortgage, bridge
financing or otherwise). REIT shall be permitted to arrange or attempt to
arrange a sale of the Properties prior to the closing and funding of the Loan
without breaching this Section M; provided, that, such sale of the Properties
shall close following the funding of the Loan and in accordance with the terms
and provisions of the loan documents. In addition, Borrower shall be permitted
to (i) following Lender’s determination of the Property ALAs and the NOI for the
UK Properties, release the UK Properties in full as collateral for the Loan
prior to the closing of the Loan and (ii) following Lender’s determination of
the Property ALAs and the NOI for the entire Loan, release US assets in an
amount not to exceed five percent (5%) of the US Loan based upon the Property
ALAs and NOI determined by Lender for the US Loan provided that, in each
instance, (a) all of the conditions for closing of the Loan set forth in the
Term Sheet (after giving effect to such release) would continue to be satisfied
(including without limitation, the Minimum DSCR, the Minimum Debt Yield, the
Maximum LTV/LTC, the Minimum Equity Contribution and the second paragraph of the
Minimum NOI section set forth in the Term Sheet), provided, that, Borrower and
Lender shall make a mutually and reasonably agreeable proportional adjustment to
the Minimum NOI in the first paragraph of the Minimum NOI section set forth in
the Term Sheet to reflect the release of such properties as collateral for the
Loan and (b) (1) with respect to clause (i) immediately above, (I) the unpaid
portion of the Commitment Fee owed to Lender and allocable to the UK Properties
shall not be required to be paid to Lender as and when the same is due to Lender
pursuant to this Commitment if the UK Properties are released in accordance with
the terms and conditions of this sentence on or prior to the date (the “UK
Date”) which is the later of (x) Lender’s determination of the Property ALAs and
the NOI for the UK Properties and (y) September 30, 2014, and (II) if the UK
Properties are released in accordance with the terms and conditions of this
sentence after the UK Date, then the Commitment Fee owed to Lender shall not be
reduced by the UK Properties so released in accordance with this sentence;
provided, that, in either instance, if any Lender or any affiliate thereof shall
finance the UK Properties so released pursuant to the immediately preceding
clauses (I) and (II), any commitment fee or similar fee paid to such Lender or
such affiliate with respect to such financing of the UK Properties shall reduce
the Commitment Fee still payable to such Lender with respect to the UK
Properties hereunder and (2) with respect to clause (ii), the Commitment Fee
owed to Lender shall not be reduced by any properties so released in accordance
with this sentence. Upon any breach of the foregoing provisions, the Commitment
Fee shall be immediately due and payable, as liquidated damages, which, together
with reimbursement for or payment of Lender’s reasonable costs and expenses in
connection with this transaction, shall be Lender’s sole and exclusive remedy at
law or in equity in connection with such breach.



7

 

N.            Confidentiality

This Commitment shall be kept confidential, shall not be reproduced or
disclosed, and shall not be used by Borrower or REIT other than in connection
with evaluating the transaction described herein; provided that this Commitment
and any fee letter entered into among the parties hereof may be disclosed (i) to
REIT’s and Borrower’s respective officers, directors, agents and advisors
(including, without limitation, attorneys and accountants) and who have been
informed by you of the confidential nature thereof and who have agreed to treat
such information confidentially, (ii) as required by applicable law or
compulsory legal process (in which case you agree to inform Lender promptly
thereof), (iii) to Target Co and its advisors, on a confidential basis for
informational purposes only and Target Co shall have no rights, and shall not be
permitted to make any claims, hereunder, (iv) in any action or proceeding to
enforce the terms of this Commitment, and (v) if and to the extent same become
publicly available other than as a result of a breach by REIT or Borrower of
this Section. The provisions of this paragraph shall survive the closing of the
Loan and/or the termination of this Commitment.

O.            Indemnification

REIT agrees to indemnify and hold harmless Lender and its respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(collectively, the “Indemnified Parties”) from and against any and all losses,
costs, expenses, claims, damages and liabilities actually incurred by any
Indemnified Party arising out of or in connection with this Commitment, or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
including, without limitation, the claims of any brokers or anyone claiming a
right to any fees in connection with the financing of the Properties (provided
that the foregoing indemnification shall in no event apply to any special,
consequential, exemplary, punitive or indirect damages), except to the extent
caused by any Indemnified Party’s gross negligence, willful misconduct or breach
of this Commitment, regardless of whether any of such Indemnified Parties is a
party thereto, and to reimburse each of such Indemnified Parties within thirty
(30) days of written demand for any reasonable out-of-pocket expenses actually
incurred (including, without limitation, the reasonable fees and disbursements
of outside counsel) in connection with investigating or defending any of the
foregoing; provided that REIT will not have to indemnify an Indemnified Party
against any claim, loss, damage, liability or expense to the extent the same
resulted from any proceeding that does not involve an act or omission by REIT or
any of its affiliates and that is brought by an Indemnified Party against any
other Indemnified Party. Notwithstanding any other provision herein, REIT will
not be responsible or liable to any Indemnified Party or any other person or
entity for damages arising from the use by others of any information or other
materials obtained through internet, electronic, telecommunications or other
information transmission systems, except to the extent the same resulted from
the gross negligence, bad faith or willful misconduct of REIT or any of REIT’s
officers, directors, employees, affiliates, advisors, agents and/or controlling
persons (to the extent determined by a court of competent jurisdiction in a
final and non-appealable judgment).

The entities comprising Lender and their affiliates (collectively, “Lender
Parties”), each are full service financial services firms engaged, either
directly or through affiliates, in various activities, including securities
trading, investment banking and financial advisory, investment





8

 

management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, Lender Parties may make
or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities
and/or instruments. Such investment and other activities may involve securities
and instruments of REIT and Indemnitor, as well as of other entities and persons
and their respective affiliates which may (i) be involved in transactions
arising from or relating to the engagement contemplated by this Commitment, (ii)
be customers or competitors of REIT and/or Indemnitor, or (iii) have other
relationships with REIT and/or Indemnitor. In addition, Lender Parties may
provide investment banking, underwriting and financial advisory services to such
other entities and persons. Lender Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of REIT and/or Indemnitor
or such other entities. The transactions contemplated by this Commitment may
have a direct or indirect impact on the investments, securities or instruments
referred to in this paragraph. Although Lender Parties in the course of such
other activities and relationships may acquire information about the transaction
contemplated by this Commitment or other entities and persons which may be the
subject of the transactions contemplated by this Commitment, no Lender Party
shall have any obligation to disclose such information, or the fact that such
Lender Party, as the case may be, is in possession of such information, to REIT,
Indemnitor or any other party or entity, or to use such information on REIT’s,
Indemnitor’s or such other party’s or entity’s behalf.

Lender Parties may have economic interests that conflict with those of REIT,
Indemnitor, and/or their respective direct or indirect equity holders and/or
affiliates. REIT agrees that Lender Parties will each act under this Commitment
as an independent contractor and that nothing in this Commitment or otherwise
will be deemed to create an advisory, joint or co-venture, fiduciary or agency
relationship or fiduciary or other implied duty between or among any Lender
Party, on the one hand, and REIT, Indemnitor and/or their respective direct or
indirect equity holders and/or affiliates, on the other. REIT acknowledges and
agrees that the transactions contemplated by this Commitment (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions among Lender Parties, REIT and Indemnitor, and in
connection therewith and with the process leading thereto, (i) no Lender Party
has assumed (A) an advisory responsibility in favor of REIT and/or Indemnitor,
their respective equity holders or their respective affiliates with respect to
the financing transactions contemplated hereby or (B) a fiduciary responsibility
in favor of REIT and/or Indemnitor, their respective equity holders or their
respective affiliates with respect to the transactions contemplated hereby or,
in each case, the exercise of rights or remedies with respect thereto or the
process leading thereto (irrespective of whether a Lender Party has advised, is
currently advising or will advise REIT and/or Indemnitor, their respective
equity holders or its affiliates on other matters) or any other obligation to
REIT and/or Indemnitor except the obligations expressly set forth in this
Commitment and (ii) Lender Parties are each acting solely as a principal and not
as the agent or fiduciary of REIT, Indemnitor, their respective management,
equity holders, affiliates, creditors or any other person. REIT acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to

9

 

such transactions and the process leading thereto. REIT agrees that it will not
claim that any Lender Party has rendered advisory services of any nature or
respect with respect to the financing transactions contemplated hereby or owes a
fiduciary or similar duty to REIT, Indemnitor, their respective equity owners or
their respective affiliates, in connection with such transactions or the process
leading thereto. In addition, Lender Parties may each employ the services of
their respective affiliates in providing services and/or performing its
obligations hereunder and may exchange with such affiliates information
concerning REIT, Indemnitor and their business and such affiliates will be
entitled to the benefits afforded to Lender Parties, as applicable, hereunder.



REIT waives, to the fullest extent permitted by law, any claims REIT may have
against any Lender Party for breach of fiduciary or other implied duty or
alleged breach of fiduciary or other implied duty and agrees that each Lender
Party has no liability (whether direct or indirect) to REIT in respect to such
fiduciary or other duty claim or to any person asserting a fiduciary or other
duty claim on behalf of or in right of REIT, including REIT’s equity holders,
employees or creditors.

In addition, please note that no Lender Party provides accounting, tax or legal
advice. Notwithstanding anything herein to the contrary, REIT and Indemnitor
(and each employee, representative or other agent of REIT or Indemnitor) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Loan and all materials of any kind (including
opinions or other tax analyses) that are provided to REIT or Indemnitor relating
to such tax treatment and tax structure. However, any information relating to
the tax treatment or tax structure will remain subject to the confidentiality
provisions hereof (and the foregoing sentence will not apply) to the extent
reasonably necessary to enable the parties hereto, their respective affiliates,
and their respective affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax treatment” means U.S. federal
or state income tax treatment, and “tax structure” is limited to any facts
relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Commitment but does not include information relating to the
identity of the parties hereto or any of their respective affiliates.

The provisions of this paragraph shall survive the closing of the Loan and/or
the termination of this Commitment.

P.             Lender’s Obligations Several

The obligations of the Lender hereunder shall be several and not joint and no
Lender shall be responsible for the obligations of any other Lender. Each
Lender’s obligations hereunder shall be limited to its respective share of the
Loan as set forth below. Notwithstanding anything to the contrary herein, all
indemnities by REIT and obligations for costs, fees, expenses, damages or
advances set forth herein shall run to and benefit each Lender. The shares of
each Lender (including its respective affiliates, successors or permitted
assigns) of the Loan (the “Loan Shares”) shall be as follows: (i) CGMI’s share
shall be 30% of the Loan (the “CGMI Share”), (ii) JPM’s share shall be 30% of
the Loan (the “JPM Share”), (iii) Barclays’s share shall be 20% of the Loan (the
“Barclays Share”) and (iv) CF’s share shall be 20% of the Loan (the “CF Share”).
Wherever in this Commitment Lender is required to make a decision or to

10

 

otherwise exercise its discretion, such decision or discretion shall require the
collective consent of Lenders with at least 75% of the Loan Shares.

 



[NO FURTHER TEXT ON THIS PAGE]

 

 

 

 

11

 



Very truly yours,

 

CITIGROUP GLOBAL MARKETS INC.

 

By:/s/ Harry Kramer   Name: Harry Kramer   Title: Authorized Signatory

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:/s/ Joseph E. Geoghan   Name: Joseph E. Geoghan   Title: Managing Director

 

 

BARCLAYS BANK PLC

 

By:/s/ Michael Birajiclian   Name: Michael Birajiclian   Title: Authorized
Signatory

 

 

COLUMN FINANCIAL, INC.

 

By:/s/ Jeremy Stoler   Name: Jeremy Stoler   Title: Vice President

  



 

 

 

AGREED TO AND ACCEPTED THIS
5th DAY OF AUGUST, 2014

REIT:

NORTHSTAR REALTY FINANCE CORP.

 

By:/s/ David T. Hamamoto   Name: David T. Hamamoto   Title: Chairman & Chief
Executive Officer 

 

 

 

EXHIBIT A

CITIGROUP GLOBAL MARKETS INC.,

 

JPMORGAN CHASE BANK, N.A.,

 

BARCLAYS BANK PLC, and

 

COLUMN FINANCIAL, INC.

 

PROJECT GRIFFIN

 

Exhibit A to Commitment Letter

Term Sheet

August 5, 2014

 

The following terms and conditions summarize indicative terms and conditions
from Lender (as defined below) to provide a loan or loans (the “Loan”) to one or
more direct or indirect wholly owned subsidiaries (collectively, “Borrower”) of
NorthStar Realty Finance Corp. (“NorthStar”) with respect to the Properties.
NorthStar Realty Healthcare, LLC shall be the “Indemnitor” under the Loan.

 

Loan Amount:

In an amount not to exceed $3,055,000,000 (the “Maximum Loan Amount”). “Loan
Amount” shall refer to the amount of the Loan actually funded by Lender.

 



Lender:

Citigroup Global Markets Inc. (“CGMI”, on behalf of Citi; “Citi” means CGMI,
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as may be appropriate to consummate the transactions
contemplated hereby), JPMorgan Chase Bank, National Association (“JPM”),
Barclays Bank plc, a public company registered in England and Wales (“Barclays”)
and Column Financial, Inc. (“CF”)

 

The Property:

The collateral shall consist of Borrower’s fee or leasehold interest in and to
the properties set forth on Exhibit A (each, a “Property” and collectively, the
“Properties”). The Properties shall include all of Borrower’s rights under all
leases with third party tenants or affiliates, as certified by Borrower, as well
as reciprocal easement agreements and other relevant agreements necessary or
desirable to operate the Properties.

 

Interest Rate: Floating Rate Component of Combo Option (as defined below): The
Interest Rate shall initially equal the sum of the Spread and the “One-Month
LIBOR”. The One-Month LIBOR shall mean the one month London Interbank Offering
Rate for deposits in United States dollars, in Lender’s determination using the
appropriate Reuters screen



 

 

EXH. A-1

 



 

entry on the second LIBOR business day prior to the start of the next interest
accrual period. The “Spread” shall be 310 bps, provided, that, the Spread is
subject to flex (“Flex”) (as set forth in that certain Commitment Fee and Flex
Letter, dated as of the date hereof, by and between Lender and NorthStar (the
“Fee Letter”)).

 

Option B: The Interest Rate shall be fixed at a per annum rate equal to the
greater of (a) the sum of (i) 275 basis points plus (ii) the value of the five
(5) year “on the run” U.S. Treasury rate, rounded up to the nearest 1/1000th of
1%; (b) the sum of (i) 275 basis points plus (ii) the value of the five (5) year
“offer side” swap rate (as determined by Lender) rounded up to the nearest
1/1000th of 1%; and (c) 4.45%; provided, that, the interest rate is subject to
the Flex.

  

In all events the UK Loan (as hereinafter defined) will remain a floating rate
loan with a maximum loan term of five (5) years.

 

For each of Option B and the Combo Option (as defined below), interest is
payable monthly and shall be determined monthly on the basis of a 360 day year
and the actual number of days elapsed. For each of Option B and the Combo
Option, the Loan may consist of Subordinate Financing (hereinafter defined) and
component notes, as determined by Lender, and individual coupon rates, which
when blended in the aggregate shall equal the aggregate Interest Rate for the
entire term of the Loan except in connection with principal prepayments in
accordance with the loan documents and following the occurrence and continuance
of an Event of Default.

 

Borrower has been deemed to have selected Option B, but as a condition precedent
to the closing of the Loan, Borrower shall on or prior to 60 days before the
anticipated closing date of the Loan (i) confirm that the Loan will be closed in
accordance with Option B or (ii) select a Loan structure whereby between 10% and
35% of the Loan secured by the US assets (the “US Loan”) shall be a floating
rate loan on the terms set forth in Floating Rate Component of Combo Option
above and whereby the remainder of the Loan shall be a fixed rate loan on the
terms set forth in Option B (the “Combo Option”). In no instance shall any
portion of the fixed rate component of the Combo Option be subject to the Call
Percentage (as defined below) of the US Loan which is subject to prepayment
without a prepayment premium as set forth in Call Protection (Floating Rate
Component of Combo Option) set forth below.

 

Interest Rate Protection: With respect to the Floating Rate Component of the
Combo Option, Borrower will be required to purchase an interest rate cap with a
one-month LIBOR strike necessary to achieve a DSCR of no less than 1.20x, with a
term equal to or greater than the end of the interest accrual period related to
the initial maturity date of the Loan (or with respect to any Extension Period,
the end of the interest accrual period related to the applicable extended
maturity date) and with a notional

 

EXH. A-2

 



 

amount equal to the Loan Amount.

 

The form of such interest rate cap agreement shall be subject to Lender’s
reasonable approval. The interest rate cap provider (or the guarantor of its
obligations) will be required to have a long term senior unsecured debt or
counterparty rating of no lower than A+/A2/A from Standard & Poor’s (or if
Standard & Poor’s no longer rates interest rate cap providers, then the interest
rate cap provider shall have an equivalent rating from DBRS (if rated by DBRS),
Moody’s and Fitch (if rated by Fitch), respectively, as well as short term
ratings (or, if no short term ratings exist, higher long term ratings) and other
requirements (such as the counterparty not being on “Rating Watch Negative”) set
forth in the Loan Documents.

 

At Borrower’s request, in lieu of purchasing an interest rate cap at closing,
Borrower shall be permitted to reserve with Lender the amount necessary, in
Lender’s reasonable discretion, to purchase an interest rate cap satisfying the
conditions set forth in this Term Sheet; provided, that in all events, such
interest rate cap shall be purchased prior to any securitization of the Loan or
upon Lender’s request upon closing or following closing.

 

Minimum NOI:

$244,400,000, which shall be based on in-place rent rolls and subject to
adjustments to income as described below and expenses based on actual expenses
(or if actual expenses cannot be determined, the budgeted expenses). Borrower
may request that the Maximum Loan Amount be proportionately reduced if Lender’s
underwritten NOI is less than $244,400,000, subject to all other requirements
set forth herein.

 

Medical office buildings (“MOBs”) shall not comprise less than 49% of the total
NOI with respect to Properties located in the United States. Hospitals shall not
comprise more than 10% of the total NOI with respect to Properties located in
the United States.

 

Minimum DSCR:

At closing, a minimum DSCR equal to 1.35x shall apply based upon Lender’s
Underwritten Net Cash Flow and the actual debt service constant. NorthStar may
request that the Maximum Loan Amount be proportionately reduced to meet the
Minimum DSCR, subject to all other requirements set forth herein.

 

Minimum Debt Yield:

At closing, the Debt Yield shall equal no less than 8%; provided, that NorthStar
may request that the Maximum Loan Amount be reduced to meet the Minimum Debt
Yield. “Debt Yield” shall be based on Lender’s Net Operating Income and the
anticipated Loan amount.

 

For purposes hereof “Net Operating Income” (or “NOI”) shall mean Gross Revenues
minus Gross Expenses. “Gross Revenues” shall mean the sum of (a) total revenue
from tenant leases during the most recent period including reimbursed expenses
(excluding bankrupt tenants, tenants not in occupancy or tenants delinquent in
paying rent for more

 



EXH. A-3

 

   

than 60 days (subject to customary exceptions)), annualized, plus (b) all income
and proceeds received by Borrowers from the ownership, operation and use of the
Properties excluding non-recurring items and non-cash items. “Gross Expenses”
shall mean all ordinary costs and expenses related to the ownership, operation,
maintenance and management of the Properties excluding any one time expenses,
non-recurring items, depreciation and amortization, non-cash items, reserve
deposits, debt service on the Loans, capital expenditures or capital reserves
and any extraordinary or non-recurring items. For closing purposes, NOI shall be
adjusted for actual leases in place based on the most recent rent roll and other
customary adjustments such as market rent, market vacancy, market management
fees and lease coverage ratios.

 

For purposes hereof, “Underwritten Net Cash Flow” shall mean NOI, with Gross
Expenses being deemed to include amounts required to be deposited into the Lease
Rollover Reserve and Replacement Reserve.

 

Maximum LTV/LTC:

A maximum LTV equal to 75% shall apply based on a MAI’s appraised “As-Is” value
pursuant to a FIRREA and USPAP appraisal and a maximum LTC equal to 75% based on
Borrower’s allocated purchase costs; provided, that NorthStar may request that
the Maximum Loan Amount be reduced to avoid exceeding the Maximum LTV/LTC.

 

Minimum Equity Contribution:

All consideration (of whatever form) owed under the Acquisition Agreement (as
defined in the Commitment Letter), less the actual Loan Amount.

 

Closing Date:

The Loan shall close and the Loan Amount shall be funded in full on the “Closing
Date” (as defined in the Acquisition Agreement), but subject to the Commitment
Letter.

 

Term:

For the Floating Rate Component of the Combo Option, two years.

 

For Option B, five years. 

 

Extension Option:

For the Floating Rate Component of the Combo Option, Lender will grant Borrower
three (3) maturity extension options for a period of twelve (12) months each
(the “Extension Period”); provided, that, in addition to the customary
conditions set forth in the Loan Documents, the following conditions are
satisfied:

 

(i)     Borrower shall notify Lender of its election to extend the applicable
maturity date as aforesaid not earlier than sixty (60) days and no later than
thirty (30) days prior the applicable maturity date;

 



EXH. A-4

 

(ii)     no Event of Default exists or is continuing upon Borrower’s notice of
extension and at the time of the Extension Period;

 

(iii)   at the time of each extension, Borrower obtains an interest rate cap
agreement for the Extension Period as described above;

 

(iv)   the Properties achieve a Debt Yield of not less than (a) 8.5% with
respect to the second Extension Period (provided, that, if the Debt Yield at
closing is higher than 8%, then the Debt Yield test with respect to the second
Extension Period shall be not less than the greater of (A) 8.5% and (B) the Debt
Yield at closing) and (b) 9.0% with respect to the third Extension Period
(provided, that, if the Debt Yield at closing is higher than 8%, then the Debt
Yield test with respect to the third Extension Period shall be not less than the
greater of (A) 9.0% and (B) 50 bps higher than the Debt Yield at closing).
Borrower may prepay the Loan in accordance with the terms and conditions of the
loan documents in order to achieve such Debt Yields;

 

(v)   with respect to the second Extension Period the Spread shall be increased
by 25 bps; and

 

(vi)   each mezzanine loan shall be simultaneously extended with the mortgage
loan in accordance with each applicable mezzanine loan agreement.

 

Amortization:

Interest-only with respect to each of Option B and the Combo Option.

 

Call Protection (Floating Rate Component of Combo Option):

For the Floating Rate Component of the Combo Option, from the Closing Date
through and including the twenty-fourth (24th) payment date following the
Closing Date (the “Open Prepayment Date”), Borrower shall be permitted to prepay
the Loan and the mezzanine loan subject to the payment of a spread maintenance
premium. Notwithstanding the foregoing, from the Closing Date through the Open
Prepayment Date, Borrower shall be permitted to prepay an amount not to exceed
the Call Percentage of the US Loan through Property releases without the payment
of a spread maintenance premium. “Call Percentage” shall mean (i) if 15% or less
of the US Loan is a floating rate loan at closing, the percentage of the US Loan
that is a floating rate loan at closing or (ii) if more than 15% of the US Loan
is a floating rate loan at closing, 15%.

 

After the Open Prepayment Date, provided there is no event of default, the Loan
shall be pre-payable in whole or in part at any time on thirty (30) days prior
written notice without prepayment fee or premium.

 

Voluntary prepayments (except in connection with a Property release) may be
made, at Borrower’s option, to the mezzanine loans, pro rata without a
corresponding prepayment of the mortgage loan subject to payment of a spread
maintenance premium prior to the Open



EXH. A-5

 

Prepayment Date. Notwithstanding the foregoing, any prepayment made in
connection with a Property release must be made pro rata between the mortgage
loan and any mezzanine loans subject to payment of a spread maintenance premium
prior to the Open Prepayment Date (except as expressly set forth above).

 

All repayments shall include interest on the amount being repaid through the end
of the applicable interest accrual period.

 

Prepayment (Option B):

For Option B, except in connection with a partial defeasance in connection with
a property release in accordance with the Defeasance provisions as set forth
below and Property Release Provisions as set forth below, Borrower shall have no
right to prepay all or any portion of the Loan except during the last six (6)
months of the Loan term (last seven (7) payments including the maturity date)
during which the Loan may be prepaid in full, but not in part (which prepayment
in full shall include a simultaneous prepayment in full of the mortgage loan and
each mezzanine loan). All repayments shall include interest on the amount being
repaid through the end of the applicable interest accrual period.

 

Defeasance (Option B):

For Option B, in accordance with the applicable terms and conditions of the loan
documents, the Loan may be defeased in its entirety (or in part in connection
with satisfaction of the Property Release Provisions as set forth below) after
the earlier to occur of (i) three (3) years from the closing date of the Loan or
(ii) two (2) years after the date of the securitization of the last portion of
the Loan.

 

Operating Reserves:

Commencing at closing and continuing on a monthly basis thereafter, an escrow
for annual taxes, insurance, ground rent and other assessments, if any, will be
required to be made with Lender. Interest on the Operating Reserves will be for
the benefit of Borrower.

 

After due diligence, if it is determined in Lender’s reasonable discretion that
the tenants at one or more Properties are paying taxes, insurance premiums
and/or ground rent directly to the applicable taxing authorities or other third
parties, as applicable, on or prior to their respective due dates pursuant to
the terms of their leases, then no deposit shall be required to be made by
Borrower into the Operating Reserves with respect to such Properties.

 

Lease Rollover Reserve:

Commencing at closing and continuing on a monthly basis thereafter, an escrow
for tenant improvement and leasing commission costs equal to $1.25 per square
foot for each MOB Property will be required to be made with Lender. Interest on
the Lease Rollover Reserves will be for the benefit of Borrower; provided, that
no deposit shall be required to be made into the Lease Rollover Reserve if the
Debt Yield is greater than 10%.

 

Outstanding TI/Free Rent
Reserve: At closing, Borrower shall deposit with Lender an amount equal to the
sum of (i) any free rent credits remaining in connection with any



EXH. A-6

 

 



leases at the Properties and (ii) any outstanding tenant improvement allowances
and/or leasing commissions due in connection with any lease at the Properties.

 

Replacement Reserves:

Commencing at closing and continuing on a monthly basis thereafter, an escrow
for replacement reserves equal to (i) $0.30 per square foot with respect to each
MOB Property, (ii) $300 per bed with respect to each senior housing Property and
each assisted living facility Property, (iii) $500 per bed with respect to each
skilled nursing facility Property and (iv) $1000 per bed with respect to each
hospital Property (or such higher amount recommended by a property condition
report) will be required to be made with Lender. Interest on the Replacement
Reserves will be for the benefit of Borrower.

 

After due diligence, if it is determined in Lender’s reasonable discretion that
pursuant to the terms of their leases the tenants at one or more Properties are
responsible for the costs incurred in connection with making any replacements or
repairs identified in a property condition report, then no deposit shall be
required to be made by Borrower into the Replacement Reserves with respect to
such Properties.

 

Deferred Maintenance Reserve:

If deferred maintenance items are identified by Lender’s engineer, Borrower will
be required to escrow funds equal to 125% of such costs. The Loan Documents will
set forth the time periods in which Borrower shall be required to complete
repairs. Interest in the Deferred Maintenance Reserve will be for the benefit of
Borrower.

 

After due diligence, if it is determined in Lender’s reasonable discretion that
pursuant to the terms of their leases the tenants at one or more Properties are
responsible for the costs incurred in connection with any deferred maintenance
items identified by Lender’s engineer, then no deposit shall be required to be
made by Borrower into the Deferred Maintenance Reserve with respect to such
Properties.

 

Special Reserves: To the extent there exist as of closing material defects,
environmental conditions or other due diligence shortfalls (inclusive of ground
lease deficiencies), if any, with respect to the Properties whereby the
Properties would not otherwise meet the customary standards for a securitization
of a large portfolio of properties similar in size and character to the
Properties, any damage, destruction or alteration occurs with respect to the
improvements located upon the Properties whether or not covered by insurance
and/or any condemnation proceedings that are pending or threatened against any
part of the Properties: (i) the Loan shall nevertheless be funded, (ii) Borrower
shall covenant to use commercially reasonable efforts to correct such defects
within a reasonable period of time following closing, and (iii) Lender may, in
Lender’s sole discretion, either (a) establish an additional Recourse Carveout
with respect to such defects, environmental conditions or shortfalls and/or (b)
establish one or more special reserves (the “Special Reserves”) in an amount (as
reasonably



 



EXH. A-7

 

 



determined by Lender prior to the closing of the Loan) sufficient to correct or
collateralize such defects, environmental conditions or shortfalls (not to
exceed the allocated loan amount for the Properties in question). In the event
that the issue is not curable by the payment of money, or the amount required is
not determinable, the amount of the Special Reserves shall be an amount
reasonably agreed upon by Borrower and Lender prior to the closing of the Loan
not to exceed the allocated loan amount for the Properties in question. At
Borrower's election, the Properties in question may be removed from the
Properties for the Loan with a commensurate reduction in the Loan Amount.
Borrower and Lender shall cooperate reasonably and in good faith to establish a
mechanism for the release and use of the funds from the Special Reserves to
address the issues for which the same is established. The Special Reserves shall
serve as collateral for the Loan, shall be under the dominion and control of
Lender, and shall be held in an interest-bearing account with all interest
accruing for the benefit of Borrower. Special Reserves shall be capped at
$35,000,000 (the “Special Reserves Cap”). To the extent that the allocated loan
amounts based on Lender’s underwriting (“Property ALA”) attributable to such
defects, environmental conditions or shortfalls exceed the amount of the Special
Reserves Cap, then all excess cash flow shall be deposited into the Special
Reserves until such time as the amount in excess of the Special Reserve Cap has
been reserved.

 

Letter of Credit: In addition to, or in lieu of, making payments to any of the
reserves described in this Term Sheet, Borrower may from time to time post a
letter of credit from a bank reasonably acceptable to Lender and otherwise in
accordance with the terms of the Loan Documents. Cash Management Account: At
closing, Borrower shall establish a clearing account (“Clearing Account”) in its
name (and not the name of the property manager), which account shall be
controlled by Lender and be at a bank reasonably acceptable to Lender. Borrower
shall cause all rent and other revenues from the Properties, together with all
revenues collected by OpCo, to be deposited directly into the Clearing Account
(including, without limitation, by sending tenant direction letters to all
tenants at closing/new lease execution). All funds in the Clearing Account (less
the reasonable fees of the clearing bank) shall be swept daily into a Cash
Management Account controlled by Lender. Provided no “Lockbox Event” (defined
below) shall exist, all funds in the Cash Management Account shall be applied by
Lender each business day to payments of taxes, insurance, debt service,
reserves, and other operating expenses required by Lender and the remaining cash
flow shall be released to Borrower. In the event only a Lockbox Event described
in clause (d) below shall exist, all funds in the Cash Management Account shall
be applied by Lender each business day to payments of taxes, insurance, debt
service, reserves, and other operating expenses required by Lender and all
remaining cash flow shall be released to Borrower only to the extent necessary
to reimburse Borrower for approved operating expenses and additional cash flow
shall be held by Lender as additional collateral for the Loan. In the



 

EXH. A-8

 



 



event a Lockbox Event described in clause (a), (b), or (c) below shall exist,
cash flow shall be applied in Lender’s sole discretion and may be held by Lender
as additional collateral for the Loan.

 

For purposes hereof, a “Lockbox Event” shall mean (a) an event of default
(“Default Trigger”), or (b) the bankruptcy or insolvency of Borrower, or (c) the
bankruptcy or insolvency of Property Manager (“Property Manager Trigger”), or
(d) if the Debt Yield based on Lender’s underwritten Net Operating Income falls
below (I) 7.3% during the initial term of the Loan and during the first
Extension Period, (II) 7.7% during the second Extension Period and (III) 8.1%
during the third Extension Period, each calculated on a trailing three (3) month
basis, as defined in the Loan Documents (“DY Trigger”).

 

Borrower shall have the right three (3) times (in the aggregate) to cure a
Lockbox Event as follows: (A) if a Lockbox Event exists solely by reason of a
Default Trigger, the curing and acceptance of such cure by Lender of the
applicable event of default (in its sole discretion), or (B) if a Lockbox Event
exists solely by reason of a Property Manager Trigger, within sixty (60) days of
the occurrence of such Property Manager Trigger, (i) the replacement of such
manager with a qualified manager reasonably acceptable to Lender pursuant to a
management agreement reasonably acceptable to Lender or (ii) solely with respect
to an involuntary bankruptcy not consented to or colluded in by Property
Manager, the dismissal of such bankruptcy, or (C) if a Lockbox Event exists
solely by reason of a DY Trigger, the achievement of a Debt Yield based on
underwritten cash flow for two (2) consecutive quarters of at least equal to or
higher than each applicable DY Trigger on a trailing three (3) month basis as
reasonably determined by Lender. In no event shall Borrower have the right to
cure a Lockbox Event occurring by reason of a Borrower bankruptcy unless such
bankruptcy was involuntary and was not consented to or colluded in by Borrower
or its affiliates, in which event Borrower shall be permitted to cure such
Lockbox Event occurring as a result of such involuntary bankruptcy within ninety
(90) days of the commencement thereof.

 

Property Release Provisions: A release of an individual Property only will be
permitted upon prepayment by Borrower of 115% of the original allocated loan
amount for such individual Property (the “Release Price”) and in each case
subject to such other terms and conditions set forth in the Loan Documents,
including, without limitation (1) no event of default shall exist; (2) the
maintenance of a Debt Yield with respect to the remaining Properties following
the release equal to or greater than the greater of (i) the Debt Yield
immediately prior to the release, as tested on a trailing twelve (12) month
basis and (ii) the Debt Yield at closing; (3) continued compliance with the
Single Purpose Entity requirements contained in the Loan Documents and delivery
of new or updated non-consolidation opinions if any Property is transferred to
an affiliate of Borrower; (4) if the Loan is included in a REMIC trust and the
LTV (as determined by Lender in its reasonable good faith discretion using



EXH. A-9

 

 

any commercially reasonable method permitted to a REMIC trust) exceeds or would
exceed 125% immediately after the release of any applicable individual Property,
a prepayment of the principal balance of the Loan by an amount not less than the
greater of (i) the Release Price or (ii) the least of one (1) of the following
amounts: (A) only if the released individual Property is sold, the net proceeds
of an arm’s length sale of the released individual Property to an unrelated
person, (B) the fair market value of the released individual Property at the
time of the release, or (C) an amount such that the LTV after the release of the
applicable individual Property is not greater than the LTV of the Properties
immediately prior to such release, unless Lender receives an opinion of counsel
that, if (ii) is not followed, the securitization will not fail to maintain its
status as a REMIC trust as a result of the release of the applicable individual
Property; (5) payment to Lender of the then current market fee being assessed by
the Loan servicer for such releases in addition to any reasonable legal fees or
other reasonable out-of pocket costs incurred by Lender or the Loan servicer to
effect the release; (6) payment of all recording charges, filing fees, taxes or
other expenses payable in connection therewith; (7) with respect to the Floating
Rate Component of Combo Option, payment of a spread maintenance premium (if
applicable as described above) and with respect to Option B, satisfaction of the
Defeasance conditions as described above; and (8) such other matters typically
required for transactions of this nature.

 

OpCo/PropCo:

Any non-MOB Property that is operated by an affiliate of Borrower (each, an
“Affiliate Operated Property”) shall be financed through an OpCo/PropCo
structure whereby one or more indirect subsidiaries of NorthStar will be
established for purposes of operating the business at each Affiliate Operated
Property (“OpCo”) and one or more indirect subsidiaries of NorthStar will be
established for purposes of owning each such Affiliate Operated Property
(“PropCo”) and will act as Borrower under the Loan. The PropCo will master lease
each Affiliate Operated Property to OpCo under a single master lease. The master
lease between PropCo and OpCo shall be in form and substance reasonably
satisfactory to Lender, including rent and customary bankruptcy protections such
as anti-cherry picking provisions, and shall be fully subordinate to the Loan.
If required by the rating agencies, Borrower shall be required to deliver a true
lease opinion related to the master lease in form and substance reasonably
satisfactory to Lender.

 

Single Purpose Entity:

Borrower and OpCo and their respective managing members/general partners will be
single-purpose, bankruptcy-remote entities, prohibited from engaging in any
business activity other than owning and operating the Properties, and otherwise
complying with all applicable rating agency standards for such entities. In
connection with the closing of the Loan, Borrower and OpCo will deliver to
Lender customary resolutions, authorizations, organizational documents and
certificates of good standing for the Borrower, OpCo, NorthStar, Indemnitor and
any affiliated entities who are parties to the Loan



EXH. A-10

 

 

Documents (individually, a “Loan Party and collectively, the “Loan Parties”) and
in connection therewith shall provide Lender with customary opinions including
corporate existence, due authorization, enforceability, validity, and bankruptcy
remoteness/non-consolidation regarding the Loan Documents, Borrower, OpCo,
NorthStar, Indemnitor and any affiliated entities who are parties to the Loan
Documents, and which opinions shall be from counsel reasonably satisfactory to
Lender. In addition, Borrower and OpCo will each be required to have at least
two independent directors. The independent directors are required to be
professional directors provided by a nationally recognized corporate services
company. The parent company of OpCo (“Parent TRS”) will not be required to be
organized as a special purpose entity but will be subject to certain negative
covenants related to restrictions on indebtedness, prohibited activities and
equity transfers.

 

Assumption:

 

Assumption of the Loan on a one-time basis is permitted pursuant to customary
assumption provisions, including, without limitation, that (i) Lender shall be
paid an assumption fee equal to $750,000, (ii) the proposed transferee shall
satisfy rating agency requirements, (iii) Borrower shall have delivered to
Lender a rating agency confirmation with respect to such assumption and (iv)
each mezzanine lender shall have approved such assumption (which approval shall
not be unreasonably withheld). In addition, the following transactions are
permitted and shall not be deemed assumptions for purposes of the preceding
sentence: (i) transfers of direct and/or indirect interests in Borrower shall be
permitted in accordance with transfer requirements customarily required by
lenders on loans similar to the Loan as set forth in the Loan Documents and (ii)
changes in the indirect ownership of Borrower and/or reorganization of the
indirect owners of Borrower that result in Borrower’s indirect owner becoming a
public company pursuant to an initial public offering in accordance with
transfer requirements customarily required by Lenders on loans similar to the
Loan as set forth in the Loan Agreement, including, without limitation, that
Indemnitor shall continue to satisfy the requirements set forth in this Term
Sheet and shall continue to own a direct or indirect interest in Borrower (or
Borrower shall provide a replacement guaranty from a replacement guarantor
reasonably acceptable to Lender), the shares of the common stock of such
indirect owner from such initial public offering are listed on a nationally
recognized securities exchange and the public company resulting from such
initial public offering shall have corporate leverage of no greater than 75%,
and a market capitalization (debt and equity) of not less than $3,000,000,000,
upon the closing of such initial public offering.

 

Property Management:

The Properties will be managed by a manager reasonably acceptable to Lender (the
“Property Manager”) under property management agreements reasonably acceptable
to Lender. The Property Manager may be removed by Lender in its sole discretion
upon (i) an event of default under the Loan Documents or management agreement,
or (ii) an insolvency or bankruptcy of the Property Manager.

 

 

EXH. A-11

 





Additional Financing:

None permitted to be incurred by Borrower during the term of the Loan, except as
provided in the Loan Documents.

 

Insurance:

Borrower will be required to maintain, and provide evidence of, property,
casualty and liability insurance with respect to the Properties and Borrower
(including, if required, windstorm, flood and earthquake insurance) with no
exclusion for acts of terrorism (or if there is an exclusion for terrorism
Borrower will obtain terrorism insurance), along with assisted-living specific
insurance for Parent TRS/OpCo such as professional liability/general liability
insurance, in each case, reasonably acceptable to Lender. Insurers must have
claims-paying ratings not lower than A from the rating agencies specified in the
loan documents; provided, however, for multi-layered policies, (A) if four (4)
or less insurance companies issue the insurance policies, then at least 75% of
the insurance coverage represented by the policies must be provided by insurance
companies with a claims paying ability rating of “A” or better (and the
equivalent) from rating agencies specified in the loan documents, with no
carrier below “BBB” (and the equivalent) from rating agencies specified in the
loan documents, or (B) if five (5) or more insurance companies issue the
insurance policies, then at least sixty percent (60%) of the insurance coverage
represented by the policies must be provided by insurance companies with a
claims paying ability rating of “A” or better (and the equivalent) from rating
agencies specified in the loan documents, with no carrier below “BBB” (and the
equivalent) from rating agencies specified in the loan documents. If TRIPRA is
not reauthorized, Borrower shall only be required to purchase such terrorism
insurance as is available for a premium of not less than two times the
then-current cost of the casualty and liability insurance.

 

Non-recourse:

Non-recourse to Borrower with Lender’s standard carve-outs in a form
substantially similar to those set forth on Exhibit B hereto (the “Recourse
Carveouts”). In addition, each of the Loan Documents will be non-recourse to the
corporate general partners/managing members or other controlling members/key
principals of Borrower; provided, however, that Borrower shall deliver at
closing a separate guaranty from Indemnitor covering the Recourse Carveouts.

 

At all times during the term of the Loan, Indemnitor shall be required to
maintain a minimum net worth of $400,000,000.00 (exclusive of the Properties).

 

Security:

Borrower shall secure its obligations to Lender with recorded and insured first
priority fee and/or leasehold mortgages (as applicable), assignments of all
leases/rents, perfected first priority security interests in all personal and
intellectual property, escrows, reserves, the Cash Management Account and other
related documentation for the Borrower and the Properties. In connection with
the closing of the Loan, Borrower agrees to provide Lender with (a) a lender’s
title policy with respect to each of the Properties, (b) coverage equivalent

EXH. A-12

 

 

to mezzanine endorsements to owner’s title insurance policies with respect to
each of the Properties and (c) UCC Plus or Eagle-9 policies for each mezzanine
loan, in each case, in form and substance reasonably satisfactory to Lender
(subject to the Special Reserves) and from a national title insurance company or
companies reasonably approved by Lender.

 

Borrower shall provide Lender with copies of (or other reasonably satisfactory
evidence of) all material licenses, permits and certificates of occupancy, in
each case to the extent applicable, including those necessary for the use and
operation of each of the Properties as senior housing, assisted living
facilities, skilled nursing facilities or as hospitals.

 

Borrower shall provide Lender with copies of all ground leases and ground lease
estoppel certificates in a form reasonably acceptable to Lender (subject to that
certain Commitment Letter by and between NorthStar and Lender (the “Commitment
Letter”) with respect to each Property in which Borrower has a leasehold
interest. Any failure to deliver any ground lease estoppel certificates for any
Property in which Borrower has a leasehold interest shall be addressed as set
forth in the Commitment Letter.

 

Tranching/Conversion of Loan:

Lender reserves the right to convert any portion of the Loan before or after
closing to components or subordinate financing, including one or more tranches
of mezzanine debt, preferred equity, subordinate debt, multiple notes, or
participations in such loan, each subordinate to such loan (collectively,
“Subordinate Financing”). Any such Subordinate Financing shall have individual
spreads which, when blended with the entire loan, in the aggregate equal the
initial spread. If the Subordinate Financing takes the form of a mezzanine loan,
a mezzanine borrower (the “Mezzanine Borrower”) may be created which will own
100% of the equity interests in the Borrower. 100% of the ownership and economic
interests in the Mezzanine Borrower may, at Lender’s discretion, be required to
be pledged as security for such tranches of Subordinate Financing, if any. A
default under the related Loan shall be a default under the respective
Subordinate Financing. Such Subordinate Financing shall be subject to an
intercreditor or other agreement by and between the Lender and the subordinate
lender(s). In addition, Lender may change the debt allocations to any individual
asset or component of the Loan in its sole discretion before or after closing.
Borrower shall be responsible for the payment of all out-of-pocket costs and
expenses related to such Subordinate Financing, including, without limitation,
the payment of any mortgage recording taxes and title insurance premiums. Absent
an event of default or a casualty or condemnation, all prepayments shall be
applied pro rata between the mortgage loan and each portion of Subordinate
Financing; provided, that voluntary prepayments that do not involve the release
of any Property may be made, at Borrower’s option, to the mezzanine loans, pro
rata without a corresponding prepayment of the mortgage loan. In addition, in
the event that Lender has exercised any Flex,

 

EXH. A-13

 



Lender shall have the right to have the mortgage loan secured by pledges of
equity in the Borrower and Borrower shall be responsible for the payment of all
out-of-pocket costs and expenses related to such pledges of equity.

 

To the extent any of the Properties are located in the United Kingdom (such
Properties being hereinafter referred to as the “UK Properties”), Lender
reserves the right to create a separate loan secured by the UK Properties (the
“UK Loan”). At Lender’s election, the UK Loan may be denominated in U.S. Dollars
(“USD”), Euros (“EUR”) or British Pound Sterlings (“GBP”). Lender shall use
reasonable efforts to denominate the UK Loan in GBP. With respect to the UK
Properties, Lender may require Borrower to put in place certain currency hedges
deemed reasonably necessary by Lender and for Borrower to satisfy other
customary loan closing conditions for loans secured by UK Properties. In
addition, Lender may require that the Interest Rate benchmarks and the time
periods for such benchmarks be adjusted. Lender agrees to work with Borrower to
manage costs of any such agreements, including by considering in good faith to
eliminate some of the need for such currency hedges by making a portion of the
Loan be denominated in EUR or GBP to the extent it does not adversely impact
Lender’s exit strategy. Borrower shall be responsible for the payment of all
out-of-pocket costs and expenses related to the UK Loan. The UK Loan may be
governed by the laws of the United Kingdom. In addition, Lender reserves the
right to have the UK Loan be recourse to the Indemnitor. Lender agrees to
cooperate with Borrower to establish a separate cash management arrangement and
appropriate other financial tests with respect to any portion of the Loan that
is secured solely by the UK Properties. Any tranching and/or conversion of the
Loan before the closing thereof will be conducted in a manner that does not
impair or delay the funding of the Loan or result in additional conditions to
the funding of the Loan.

 

Notwithstanding any provision to the contrary, the failure by Lender to convert
or elect to convert any portion of the Loan before closing to components or
subordinate financing, or the failure by Lender to create or elect to create the
UK Loan before closing, shall not abrogate or modify in any way Lender’s
obligation herein and under the Commitment Letter to close and fund the Loan on
the Closing Date.

 

Borrower Reporting: Borrower shall be required to provide certain financial
reporting, including without limitation, (x) within seventy-five (75) days of
year-end, Borrower’s annual unaudited consolidated financial statements and
(y) within one hundred twenty (120) days of year-end, Borrower’s annual audited
consolidated financial statements audited by either a “Big 4” CPA firm, Grant
Thornton LLP or another CPA firm reasonably acceptable to Lender that contain
statements of operations for Borrower and the Properties and a balance sheet
that sets forth the financial condition and the results of operations for the
Properties, and which financial statements present annual net operating income,
net cash flow, gross income, and operating expenses. Borrower shall also

 



EXH. A-14

 

 

provide (A) on a monthly basis, operating statements showing, among other
things, monthly and year-to-date operating statements (including capital
expenditures), noting net operating income, gross income, and operating expenses
and (B) on a quarterly basis (i) a comparison of budgeted income and expenses
and the actual income and expenses for such calendar quarter and the
year-to-date and (ii) a calculation reflecting the Debt Yield as of the last day
of such calendar quarter and (C) any other reporting items customarily required
by lenders on loans similar to the Loan. All financial statements shall be
prepared in accordance with GAAP or such other accounting basis reasonably
acceptable to Lender; provided, that following a securitization of the Loan, the
monthly reporting requirements set forth above will only be required on a
quarterly basis.

 

Indemnitor shall be required to provide within one hundred and twenty (120) days
of year-end Indemnitor’s annual audited financial statements audited (without
footnotes) by either a “Big 4” CPA firm, Grant Thornton LLP or another CPA firm
reasonably acceptable to Lender and prepared in accordance with GAAP that
contain statements of income and expenses and cash flow and a balance sheet for
Indemnitor. Indemnitor shall also be required to provide, together with the
foregoing financial statements, a certification of net worth. Indemnitor shall
provide unaudited quarterly financial statements (without footnotes) within
forty-five (45) days of the end of each of the first three (3) fiscal quarters
of each fiscal year that include a balance sheet and a statement of income and
loss as well as a certification of net worth. The absence of footnotes in
Indemnitor’s statement shall not detract from presenting accurate and complete
financial information regarding Indemnitor.

 



Affiliated Mezzanine Lender:

An affiliate of NorthStar may acquire Subordinate Financing in the form of
mezzanine debt, provided that an intercreditor agreement among such Borrower
affiliate and Lender and/or other Lender documents shall include restrictions
regarding the rights of such Borrower affiliate and the exercise of remedies by
such Borrower affiliate, in each case with respect to such purchased interests
and the remaining portions of the Loan.

 

Broker:

Lender and Borrower acknowledge that no broker was involved in arranging,
placing or brokering the subject financing.

 

Disclosure:

 

 

 

 

 

Borrower consents to Lenders disclosure of the Properties, Borrower’s and its
intermediate affiliates’ or principal’s, Indemnitor’s, NorthStar’s, OpCo’s and
the Properties’ operating and financial statements in connection with any (i)
securitization or (ii) any sale or other disposition of the Loan, subject in
this clause (ii) to customary confidentiality protections.

 

EXH. A-15

 

 



Cooperation:

Following the closing of the Loan, Borrower shall, upon request, provide Lender
with such information (in order for Lender to sell the Loan, participation
interests thereof, creation of Subordinate Financing or to securitize the Loan)
regarding the Properties, the Borrower, the Mezzanine Borrower, if any, the
Property Manager and their respective affiliates as Lender may reasonably
request in order to (i) comply with disclosure laws, (ii) satisfy rating agency
inquiries, (iii) satisfy requests from investors or any other interested
parties, including any subordinate lender, and (iv) provide the marketplace with
such information as is required in similar transactions. If necessary following
the closing of the Loan, Borrower agrees to execute (and cause any Mezzanine
Borrower to execute) additional documents in connection with the Loan, or loans
made to affiliates of Borrower, which have no adverse economic effect (other
than to a de minimis extent) on Borrower or affiliates thereof with respect to
the loans and do not otherwise increase the obligations (other than to a de
minimis extent) or decrease the rights (other than to a de minimis extent) of
Borrower or its affiliates. In addition, at Lender’s request, Borrower shall
review and comment on any fact in any prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular used
in connection with a securitization of the Loan in the sections entitled “Risk
Factors,” “Special Considerations,” “Description of the Mortgages,” “Description
of the Mortgage Loans and Mortgaged Properties,” “The Manager,” “The Borrower”
and “Certain Legal Aspects of the Mortgage Loan” (the “Covered Disclosure
Information”). Without limitation of the foregoing, Borrower agrees to cooperate
with Lender in connection with any other sale or disposition of the Loan
(including, without limitation, splitting the Loan into one or more pari passu
components each evidenced by a separate note). Indemnitor shall indemnify,
subject to customary exceptions, Lender and certain other securitization parties
in connection with any material misstatement or material omission of fact in
connection with the Covered Disclosure Information which is based upon any
information provided by, or on behalf of Borrower to Lender or the rating
agencies in connection with a securitization.

 

Third-party Reports:

Borrower and Lender shall cooperate to update the existing third-party reports
for each Property, including, but not limited to, a customary zoning report or
reliance letter for each Property, a Phase I (and, if recommended by the Phase I
report, Phase II) environmental report, a structural engineering report and a
USPAP and MAI FIRREA-compliant appraisal. If any of the reports indicate any
legal violations or other deficiencies, the Loan shall be funded in the full
amount provided for herein and the deficiencies shall be addressed as described
in the “Special Reserves” section above.

 

Reimbursement of Due
Diligence Expenses: Borrower shall periodically pay, upon request, all
reasonable out-of-pocket costs and expenses in connection with the Loan
(excluding the costs and expenses in connection with the securitization and/or
syndication of the Loan (other than Borrower’s legal costs and expenses in
connection with the securitization and/or syndication of



EXH. A-16

 

 

 

the Loan, which shall be paid by Borrower)), including, but not limited to,
third party and diligence reports, fees of Lender’s Counsel (as defined in the
Commitment Letter), local and appropriate specialty counsel, counsel of the
co-lenders with respect to co-lender issues in an amount not to exceed $50,000
in the aggregate, counsel to any purchasers of the mezzanine loans in an amount
not to exceed $250,000 in the aggregate, Borrower’s counsel, fees of the
insurance consultant and accountants, contract underwriting fees, site
inspection fees and fees associated with Borrower’s cooperation hereunder,
irrespective of whether the Loan closes (provided, that, Borrower shall not be
responsible for the fees of other counsel to Lender except as specifically set
forth above).

 



Good Faith Deposit:

$3,000,000.00. The Good Faith Deposit less out-of-pocket expenses incurred by
Lender shall be refunded to Borrower if, despite Borrower’s commercially
reasonable efforts, a closing does not occur. Otherwise, Lender shall retain the
Good Faith Deposit as liquidated damages to Lender for its losses and damages
related to the failure of the Loan to close. Borrower and Lender acknowledge and
agree that such losses and damages are difficult, if not impossible, to
ascertain and that the amount of the Good Faith Deposit constitutes a reasonable
estimate thereof.

 

Patriot Act:

To help fight the funding of terrorism and money laundering activities, pursuant
to The U.S. PATRIOT Act, Lender obtains, verifies, and records information that
identifies each person and entity with whom we are a non-affiliate that enter
into a business relationship. Pursuant to The U.S. PATRIOT Act, when you enter
into the business relationship, verification will include (but is not limited
to) name, address, corporate tax identification number, date of birth,
(applicable to an individual), and other information that will allow us to
identify you. We may also ask to see corporate resolutions or other identifying
documents from you.

 

Borrower shall warrant, represent and covenant in the Loan Documents that
neither Borrower, Indemnitor nor any of their respective affiliated entities are
or will be an entity or person (i) that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order 13224 issued on
September 24, 2001 ("EO13224"); (ii) whose name appears on the United States
Treasury Department's Office of Foreign Assets Control ("OFAC") most current
list of "Specifically Designed National and Blocked Persons," (iii) who commits,
threatens to commit or supports "terrorism", as that term is defined in EO
13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in (i) –(iv) above are herein
referred to as a “Prohibited Person”). Borrower shall also covenant and agree in
the Loan Documents that neither Borrower, Indemnitor nor any of their respective
affiliated entities will (i) conduct any business, nor engage in any transaction
or dealing, with any Prohibited Person, (ii) engage in or conspire to engage in
any transaction that evades or avoids or that the purpose of



EXH. A-17

 

 

 

evading or avoiding any of the prohibitions of EO 13224. Borrower will further
covenant and agree in the Loan Documents to deliver to Lender any such
certification or other evidence as may be requested by Lender in its sole and
absolute discretion, confirming that (i) neither Borrower or Indemnitor is a
Prohibited Person and (ii) neither Borrower nor Indemnitor has engaged in any
business transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.

 

Borrower shall disclose to Lender the names of any investors (individuals or
entities) which hold 10% or more of Borrower (whether directly or indirectly)
together with any tax identification numbers and other such identification
numbers or information required by Lender to complete its internal investor due
diligence prior to closing.

 

 

 



EXH. A-18

 

 



 

Exhibit A

 


(PROPERTIES)1, 2

 

MOBs City, State A&R MOB Portfolio - Abilene Medical Mall Abilene, TX A&R MOB
Portfolio - Ruston Green Clinic Ruston, TX Bessemer MOB Bessemer, AL Central
Indiana - 8220 Naab Rd Indianapolis, IN Central Indiana - 8240 Naab Rd
Indianapolis, IN Central Indiana - 8260 Naab Rd Indianapolis, IN Central Indiana
- Avon Medical Arts Indianapolis, IN Central Indiana - Carmel Penn Indianapolis,
IN Central Indiana - Carmel Physicians Indianapolis, IN Central Indiana - Del
Mar Indianapolis, IN Central Indiana - Fishers MAB Indianapolis, IN Central
Indiana - Hazel Dell Indianapolis, IN Central Indiana - Indiana Heart Physicians
Indianapolis, IN Central Indiana - Indiana Orthopedics Indianapolis, IN Central
Indiana - Lafayette MOB Indianapolis, IN Central Indiana – Muncie Indianapolis,
IN Central Indiana - Noblesville Medical Arts Indianapolis, IN Central Indiana -
North Meridian Indianapolis, IN Central Indiana – Riverview MOB (Prairie Lakes)
Indianapolis, IN Central Indiana - Southern Indiana Indianapolis, IN Chula Vista
MOB (855) Chula Vista, CA Chula Vista MOB (865) Chula Vista, CA Columbia MOB
Columbia, SC Des Plaines Surgical Center Des Plaines, IL Dixie-Lobo:  Alice MOB
(Christus Spohn) Alice, TX Dixie-Lobo:  Carlsbad MOB Carlsbad, NM
Dixie-Lobo:  Hobbs MOB (Lea Regional Med Ctr) Hobbs, NM Dixie-Lobo:  Hope MOB
(Med Park Hospital) Hope, AR Dixie-Lobo:  Lake Charles MOB (Wm & Ch Hosp) Lake
Charles, LA Dixie-Lobo:  Lufkin MOB (Woodland Hts Med) Lufkin, TX
Dixie-Lobo:  Victoria MOB (De Tar Hosp N) Victoria, TX Dixie-Lobo:  Wharton MOB
A (Gulf Coast Med) Wharton, TX Dixie-Lobo:  Wharton MOB B (Gulf Coast Med)
Wharton, TX Eagles Landing GA MOB Stockbridge, GA

--------------------------------------------------------------------------------

1 The following four “care homes” are under development in the UK: (1)
Southlands Court, 33 Hastings Road, Bexhill-On-Sea, (2) Ivy Road, Ivy Road,
Norwich, Norfolk, (3) Home of Compassion, High Street, Thames Ditton, and (4)
Bawtree House, 75 Worchester Road, Sutton. It is unclear whether these
facilities will be ALFs or SNFs.

2 Certain properties are subject to purchase options in favor of third parties
that may be exercised at any time or at specified times.

 



EXH. A-19

 



 



East Tennessee MOBs - Dowell Springs MOB Knoxville, TN East Tennessee MOBs - Old
Weisgarber MOB Knoxville, TN Eastern Michigan - Keystone Medical Center Novi ,
MI Eastern Michigan - West Oaks MOB West Bloomfield, MI El Paso MOB (Sierra
Providence) El Paso, TX Ennis MOB Ennis, TX Falls of Neuse Raleigh MOB Raleigh,
NC FLAGS - Austell MOB Austell, GA FLAGS - Boynton MOB Boynton Beach, FL FLAGS -
Okatie MOB Okatie, SC FLAGS - Tempe MOB Tempe, AZ Greeley MOB Greeley, CO
Greeley Northern Colorado - Building 1 Greeley, CO Greeley Northern Colorado -
Building 2 Greeley, CO Greeley Northern Colorado - Building 3 Greeley, CO Gulf
Plains - Amarillo MOB Amarillo, TX Gulf Plains - River Oaks Houston MOB Houston,
TX Hardy Oak MOB San Antonio, TX Highlands Ranch Medical Pavilion Highlands
Ranch, CO Jasper MOB 220 Jasper, GA Jasper MOB 620 Jasper, GA Jasper MOB III
Jasper, GA Lacombe Medical Office Building Lacombe, LA Lakewood MOB I Lakewood
Ranch, FL Lawton MOB:  5604 Bldg Lawton, OK Lawton MOB:  5606 Bldg Lawton, OK
Livingston MOB Livingston, TX Maxfield Sarasota MOB Sarasota, FL Midwestern -
Champaign Champaign, IL Midwestern - Lemont Lemont, IL Midwestern - Naperville
Naperville, IL Midwestern - Urbana Urbana, IL Milestone - Benton Home Health
Benton, AR Milestone - Benton Medical Plaza I Benton, AR Milestone - Benton
Medical Plaza II Benton, AR Milestone - Bryant MOB Bryant, AR Milestone - Jersey
City MOB Jersey City, NJ Ola Nalu - Alta Vista MOB Las Vegas, NM Ola Nalu - Hilo
MOB Hilo, HI Ola Nalu - Huntsville MOB Huntsville, AL Ola Nalu - New Port Richey
New Port Richey, FL Ola Nalu - Rockwall MOB Rockwall, TX Ola Nalu - San Angelo I
San Angelo , TX Ola Nalu - San Angelo II San Angelo , TX



 

 

EXH. A-20

 



 



Ola Nalu - Schertz MOB Schertz, TX Ola Nalu - Warsaw Warsaw, IN Parkway Medical
Center - North Parkway Beachwood, OH Parkway Medical Center - South Parkway
Beachwood, OH Pocatello East MOB Pocatello, ID Rockwall MOB II Rockwall, TX
Santa Rosa Health Plaza Santa Rosa, CA Sartell MOB - Center for Neurosurgery
(166 Sartell) Sartell, MN Sartell MOB - Center for Neurosurgery (162 Sartell)
Sartell, MN Shelbyville MOB Shelbyville, TN Silver Star - DeSoto MOB DeSoto, TX
Silver Star - Frisco Frisco, TX Silver Star - Killeen MOB Killeen, TX Silver
Star - Rowlett MOB Rowlett, TX Silver Star - Temple MOB Temple, TX Spokane
MOB[1] Spokane, WA St. Anthony MOB II - St. Anthony North Denver Westminster, CO
St. Anthony North Denver MOB Westminster, CO St. Petersburg MOB St. Petersburg,
FL St. Vincent Cleveland MOB Cleveland, OH Sylva MOB Sylva, NC Texarkana MOB
Texarkana, TX Winn MOB Portfolio - 484 Bldg Decatur, GA Winn MOB Portfolio - 495
Bldg Decatur, GA Winn MOB Portfolio - 497 Bldg Decatur, GA Winn MOB Portfolio  -
500 Bldg Decatur, GA Winn II MOB Decatur, GA Hinsdale MOB - 908 N Elm Hinsdale,
IL Hinsdale MOB - 911 N Elm Hinsdale, IL Johns Creek MOB Johns Creek,  GA
Greeley Cottonwood MOB Greeley, CO Lacombe MOB II Lacombe, LA Bartlett TN MOB
Bartlett, TN Hendersonville TN MOB Hendersonville, TN Kennestone East MOB -
Building A Marrietta, GA Kennestone East MOB - Building B Marrietta, GA Tiger
Eye MOBs - 1 Rykowski Lane Middletown, NY Tiger Eye MOBs - 109 Rykowski Lane
Middletown, NY Tiger Eye MOBs - 300 Crystal Run Road Middletown, NY Tiger Eye
MOBs - 61 Emerald Place Rockhill, NY Tiger Eye MOBs - 95 Crystal Run Road
Middletown, NY Tiger Eye - 155 Crystal Run Road Middletown, NY

--------------------------------------------------------------------------------

3 A third party has exercised a right of first refusal to purchase a portion of
this property, but that purchase has not been consummated to date.



 



EXH. A-21

 

 



Dux: 8071 Township Line Road Indianapolis, IL Dux: Adena MOB Chillicothe, OH
Dux: Franciscan Physicians Hospital OPC Munster, IN Dux: Franklin Township MOB
Indianapolis, IN Dux: Hammond Clinic Family Wellness Center Munster, IN Dux:
Hammond Clinic Specialty Center Munster, IN Dux: Hammond Clinic St. John St.
John, IN Dux: Marquette General Escanaba, MI Dux: Mercy Clermont MOB Batavia, OH
Dux: Ortho Indy West (MOB & OPC) Brownsburg, IN Dux: San Antonio MOB (CHRISTUS
Santa Rosa) San Antonio, TX Dux: St. Elizabeth MOB East MOB A Lafayette, IN Dux:
St. Elizabeth MOB East MOB B Lafayette, IN Dux: St. Francis US 31 Indianapolis,
IN Dux: St. Mary's Heart Institute Evansville, IN Central IN II - 8205 56th
Street Indianapolis, IN Central IN II - Greenfield MOB Indianapolis, IN Central
IN II - Post Road Indy MOB I (1250) Indianapolis, IN Central IN II - Post Road
Indy MOB II (1270) Indianapolis, IN Eagles Medical Plaza Carson City, NV
Brentwood Medical Plaza Brentwood, CA Humble MOB Humble, TX Villa Rosa San
Antonio, TX

Riverstone

Vicksburg

Shenandoah, TX

Vicksburg, MS

    Hospitals City, State Athens LTACH Athens, GA Cape Girardeau LTACH Cape
Girardeau, MO Columbia LTACH Columbia, MO Joplin LTACH Joplin, MO Salt Lake
LTACH Murray, UT Surgical Hospital
of Humble Humble, TX Muskogee LTACH Muskogee, OK Lafayette
Rehabilitation Hospital Lafayette, LA East LA Hospital Los Angeles, CA Coast
Medical (Norwalk A, B, and C) Norwalk, CA Gardena Hospital Gardena, CA Bellaire
LTACH Houston, TX

Behavioral Hospital of Bellaire

Naples LTACH

Houston, TX

Naples, FL





 

EXH. A-22

 



 



ALFs/ILFs City, State NC ALF Portfolio - Fayetteville Fayetteville, NC NC ALF
Portfolio - Fuquay-Varina Fuguay-Varina, NC NC ALF Portfolio - Knightdale
Knightdale, NC NC ALF Portfolio - Lincolnton Lincolton, NC NC ALF Portfolio -
Monroe (Indian Trail) Monroe, NC NC ALF Portfolio - Durham Durham, NC Ochoco
Village Prineville, OR Regency Park Place Corvallis, OR Regency Woodland Salem,
OR The Heights Redmond, OR The Summit Bend, OR Sugar Hill - ALF Dalton, MA
Evergreen Cincinatti, OH Liberty Heights Colorado Springs, CO Lincolnwood Place
Lincolnwood, IL The Seasons Cincinatti, OH Wellspring Cincinatti, OH Abbeycrest
 Off Kennylands Road Deer Park View  Teddington Denham Manor  Denham Dormy House
 Sunningdale Galsworthy House  Kingston upon Thames Hulcott  Hulcott Huntercombe
Hall  Nuffield   Moorlands  Lightwater Oaken Holt  Farmoor Tall Trees Home
 Shipton-Under-Wychwood L'Hermitage  La Route de Beaumont, St. Peter Beaumont
Villas  La Route de Beaumont, St. Peter Coxhill Manor  Chobham, Surrey Cranmer
Court  Farleigh Common East Hill  Hillbrow Road, Liss Kingclear  Camberely
Knowle Park  Cranleigh Bradbury House  Braintree Cedar House  Yelverton Oak
Manor  Dereham Rendlesham  Rendelsham Claydon House  Stansfield Road, Lewes
Coppice Lea  Merstham Fir Tree House  Tunbridge Wells Garth House  Dorking



 



EXH. A-23

 

 



Heffle Court  Heathfield Kippington  Oak Lane, Sevenoaks Rectory House  Sompting
Sundridge Court  Bromley Walstead Place  Walstead, Haywards Heath Ferfoot
 Chippenham Frethey House  Bishop's Hull Gildawood Court  Attleborough Magna
Care  Wimborne Mill House  Chipping Campden Miranda House  Wootton Bassett Mount
Pleasant  Winshill St George  St George Beechwood Park  New Sauchie Forth Bay
 Kincardine on Forth Hillview Court  Sauchie Marchglen  Fishcross Scoonie House
 Leven Strathview  Auchtermuchty Glenwood - Staunton Effingham, IL Glenwood -
Effingham Greenville, IL Glenwood - Mt. Zion Staunton, IL Glenwood - Mahomet
Mahomet, IL

Glenwood – Greenville

Kissito Roanoke

Mt. Zion, IL

Roanoke, VA

    SNFs City, State Bastian Bastian, VA Lebanon Lebanon, VA Fincastle Boetourt,
VA Low Moor Low Moor, VA Hot Springs Hot Springs, VA Yuma Yuma, AZ
Charlottesville Charlottesville, VA Midlothian Midlothian, VA Care Pavilion
Philadelphia, PA Cheltenham York Philadelphia, PA Cliveden Philadelphia, PA
Maplewood Manor Philadelphia, PA Tucker House Philadelphia, PA Milton Milton, PA
Watsontown Watsontown, PA Craneville Place - SNF Dalton, MA Park Place - SNF
Hyde Park (Boston), MA

 



EXH. A-24

 



 



Pittsfield - SNF Pittsfield, MA Gainesville Gainesville, GA Buckhead Atlanta, GA
Millington Millington, TN Snellville Snellville, GA Memphis Memphis, TN
Covington Covington, GA Rockdale Conyers, GA Mobile Mobile, AL Shreveport
Shreveport, LA Westminster Atlanta, GA Loma Linda Pediatric Specialty Hospital
Loma Linda, CA Cascade View (119 SE Wilson) Bend, OR Laurel Hill Grants Pass, OR
Mt. Si Transitional North Bend, WA Ochoco Care Center Prineville, OR Olympia
Manor Olympia, WA Park Rose Care Center Tacoma, WA Pilot Butte Rehab Bend, OR
Redmond Health Care Center Redmond, OR Fairview SNF Grants Pass, OR Park House
SNF Royersford, PA

  



 

Exhibit B



Non-Recourse Carveouts4

 

 

Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower or any director, officer, partner, shareholder, member
or manager of Borrower or owner of any direct or indirect interest in Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under the Loan Documents, or in the
Properties, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Properties, in the
Rents and in any other collateral given to Lender, and Lender, by accepting the
Loan Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower or any director, officer, partner, shareholder, member
or manager of Borrower or owner of any direct or indirect interest in Borrower,
in any such action or proceeding under or by reason of or under or in connection
with the Loan Documents. The provisions of this Section shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and

--------------------------------------------------------------------------------

4 Defined terms and section references to be conformed to final Loan Agreement.

 

EXH. A-25

 

 sale under the Mortgages; (c) affect the validity or enforceability of or any
guaranty made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of any assignment of leases contained in
the Mortgages; (f) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by each
of the Mortgages or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against all of the Properties; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
reasonable out-of-pocket loss, damage, cost, expense, liability, claim or other
obligation incurred by Lender (including reasonable out-of-pocket attorneys’
fees and expenses reasonably incurred but in all events excluding any
consequential, punitive, special or exemplary damages (except to the extent
Lender is actually liable for such damages)) arising out of or in connection
with the following:

(i)         fraud or intentional misrepresentation by Borrower, SPE Component
Entity5, NorthStar, OpCo or Indemnitor in connection with the Loan;

(ii)       the gross negligence or willful misconduct of Borrower, SPE Component
Entity, NorthStar, OpCo or Indemnitor;

(iii)      material physical waste of any Property arising from the intentional
acts or omissions of Borrower, SPE Component Entity, Northstar, OpCo or
Indemnitor;

(iv)      the removal or disposal by Borrower, SPE Component Entity, Northstar,
OpCo or Indemnitor or their respective Affiliates of any portion of any Property
after an Event of Default unless replaced with Property of equal utility and
value or as otherwise permitted by the terms of the Loan Documents;

(v)       the misappropriation or conversion by Borrower, SPE Component Entity,
NorthStar, OpCo or Indemnitor of (A) any Insurance Proceeds paid by reason of
any loss, damage or destruction to any Property, (B) any Awards received in
connection with a Condemnation of all or a portion of any Property, (C) any
Rents following an Event of Default, or (D) any Rents paid more than one month
in advance;

(vi)      failure of Borrower to pay charges for labor or materials or other
charges or judgments that can create Liens on any portion of any Property;
provided, however, Borrower shall have no liability under this subsection (vi)
if (A) such charges for labor or materials or other charges or judgments are
being contested in accordance with the terms and conditions of the Loan
Agreement or (B) sufficient cash flow is not available to Borrower from the
Properties unless Borrower incurred such charges after the occurrence and during
the continuance of an Event of Default except to the extent such charges were
(I) necessary to protect against imminent danger to the health or safety of any
Tenant or other Person at or in the immediate vicinity of any Property or
prevent any imminent defect, damage or harm to the Properties, (II) contracted
for prior to such Event of Default or (III) consented to in writing by Lender
(so long as such insufficiency does not arise from the intentional
misappropriation or conversion of revenues by Borrower, SPE Component Entity,
NorthStar, Indemnitor or any Affiliates of Borrower, SPE Component Entity,
NorthStar or Indemnitor); 

--------------------------------------------------------------------------------

5 Applicability of SPE Component Entity to be determined upon receipt of final
organizational chart.

EXH. A-26

 

 

 

(vii)     any security deposits, advance deposits or any other deposits
collected with respect to any Property which are not delivered to Lender upon a
foreclosure of any Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(viii)    failure by any of Borrower, OpCo or SPE Component Entity to maintain
its status as a Special Purpose Entity or the breach of any representation,
warranty or covenant set forth in [Article 5] of the Loan Agreement;

(ix)       the failure by Borrower to (A) permit on-site inspections of any
Property, (B) provide financial information and (C) appoint a new property
manager upon the request of Lender as permitted under the Loan Agreement, each
as required by, and in accordance with, the terms and provisions of the Loan
Agreement or the Mortgages;

(x)        a breach of the securitization indemnification provisions of the Loan
Agreement;

(vi)    any material amendment, material modification or voluntary termination
of any Ground Lease by Borrower without Lender’s prior written consent other
than as expressly permitted under the Loan Agreement;

(viii)     the termination or suspension of any Health Care License arising in
connection with any grossly negligent or willful material violation of any
Health Care Requirement or otherwise by Borrower or OpCo or any voluntary
termination or rejection of any such Health Care License by Borrower or OpCo; or

(ix)       any violation of the Transfer provisions of the Loan Agreement not
otherwise covered pursuant to clauses (B)(iv) and (B)(v) below.

Notwithstanding anything to the contrary in the Loan Documents, (A) Lender shall
not be deemed to have waived any right which Lender may have under Section
506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a
claim for the full amount of the Debt secured by the Mortgages or to require
that all collateral shall continue to secure all of the Debt owing to Lender in
accordance with the Loan Documents, and (B) the Debt shall be fully recourse to
Borrower (i) in the event of: (a) Borrower, SPE Component Entity or OpCo filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
Borrower, SPE Component Entity, or OpCo under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law in which Borrower, SPE Component
Entity, NorthStar, OpCo, Indemnitor or any of their respective Affiliates
colludes with, or otherwise assists such Person, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower,
SPE Component Entity or OpCo from any Person; (c) Borrower, SPE Component Entity
or OpCo filing an answer consenting to or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law
unless required to do so by Lender; (d) Borrower, SPE Component Entity or OpCo
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for Borrower, SPE Component
Entity or OpCo or any portion of the Properties unless required to do so by
Lender; (e) Borrower, SPE Component Entity or OpCo making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; provided that
Borrower shall have no liability under this clause in connection with the
delivery of financial statements or any other filing required to be delivered
pursuant to a subpoena or any order

 



EXH. A-27

 

entered in a bankruptcy proceeding or required under applicable law in
connection with such application made by any Person which is not an Affiliate of
Borrower; (ii) if the first full monthly payment of principal and interest on
the Note is not paid when due; (iii) if Borrower, SPE Component Entity or OpCo
fails to maintain its status as a Special Purpose Entity, as required by, and in
accordance with, the terms and provisions of the Loan Agreement or the
Mortgages, or comply with any representation, warranty or covenant set forth in
[Article 5] of the Loan Agreement and such failure results in or is a
substantial factor in a substantive consolidation of Borrower, SPE Component
Entity or OpCo with any other Person in a bankruptcy or similar proceeding; (iv)
if Borrower, SPE Component Entity or OpCo fails to obtain Lender’s prior written
consent to (A) any voluntary Indebtedness or (B) voluntary monetary Lien
encumbering any Property to the extent that such Lien required Lender’s consent
under the Loan Agreement; or (v) if Borrower, SPE Component Entity or OpCo fails
to obtain Lender’s prior written consent to any voluntary transfer of any
material portion of the [Collateral] or to any voluntary act that causes a
change in the ownership of Borrower, SPE Component Entity or OpCo, to the extent
that such ownership change required Lender’s consent under the Loan Agreement.  

 

EXH. A-28

 

EXHIBIT B

PROPOSED LIST OF LOAN DOCUMENTS

 

LOAN DOCUMENTS:

1.Loan Agreement

2.Promissory Note

3.Mortgages/Deeds of Trust, Assignment of Leases and Rents and Security
Agreement

4.UCC-1 Financing Statements (County & State of Formation)

5.Environmental Indemnity Agreement

6.Cash Management Agreement

7.Clearing Account Agreement

8.Assignment of Property Management Agreement and Subordination of Management
Fees Agreement

9.Operations and Maintenance Agreement, if applicable

10.Collateral Assignment of Note, Deed of Trust and Other Documents

11.Guaranty Agreement (Recourse Obligations)

12.Authorization to Wire Funds (Settlement Statement)

13.Escrow letter with Title Company



14.Mezzanine Loan Documents, as and if applicable



15.UK Loan Documents, as and if applicable

          

 

 

 

EXHIBIT C

EXCLUDED ENTITIES

 

American Healthcare Investors LLC and Griffin Capital Corporation

 

 

 

 



 

 

